NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

             ORLANDO MUNOZ-PEREZ,
                Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1485
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-4507, Judge Coral Wong
Pietsch.
                ______________________

                 Decided: May 10, 2017
                ______________________

   ORLANDO MUNOZ-PEREZ, Carolina, PR, pro se.

    ALBERT S. IAROSSI, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
CLAUDIA M. BURKE; BRIAN D. GRIFFIN, CHRISTOPHER O.
ADELOYE, Office of General Counsel, United States De-
partment of Veterans Affairs, Washington, DC.
                ______________________
2                                   MUNOZ-PEREZ   v. SHULKIN




    Before DYK, O’MALLEY, and TARANTO, Circuit Judges.
PER CURIAM.
    Orlando Munoz-Perez asked the Board of Veterans’
Appeals to reopen two earlier final Board decisions re-
garding his claims for certain benefits available to quali-
fying veterans under Title 38 of the United States Code.
The Board concluded that the earlier decisions did not
contain clear and unmistakable error. The United States
Court of Appeals for Veterans Claims affirmed the Board.
Mr. Munoz-Perez appeals to us, but we must dismiss his
appeal for lack of jurisdiction.
                              I
    Mr. Munoz-Perez enlisted in the United States Army
in 1972, and he served on active duty from March to
September of that year. After repeated instances of
absence without leave, and after court-martial charges
were brought against him, Mr. Munoz-Perez requested to
be discharged “under conditions other than honorable,”
and he was then discharged on September 29, 1972.
Appellee’s App. 47–48. The discharge allowed him to
avoid a trial by a general court-martial and is deemed by
regulation to be a discharge under dishonorable condi-
tions. 38 C.F.R. § 3.12(d)(1).
    It is not disputed here that, but for one argued excep-
tion, the circumstances of his discharge barred Mr.
Munoz-Perez from receiving the benefits he sought, which
required qualification as a “veteran.” See 38 U.S.C.
§ 101(2) (defining “veteran” as “a person who served in
the active military, naval, or air service, and who was
discharged or released therefrom under conditions other
than dishonorable”); 38 C.F.R. § 3.12(a), (d)(1), (d)(4); see
also D’Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000)
(explaining that a claim for veterans benefits includes
establishing veteran status). The exception of relevance
MUNOZ-PEREZ   v. SHULKIN                                 3



here overcomes the discharge-based bar if the claimant is
found to have been “insane . . . at the time of the commis-
sion of an offense leading to a person’s court-martial,
discharge, or resignation . . . .” 38 U.S.C. § 5303(b); 38
C.F.R. § 3.12(b).
     Many years after his 1972 discharge from service, Mr.
Munoz-Perez applied for benefits and sought an exception
to the bar on receiving benefits, contending that he was
insane at the time of the commission of offenses that
resulted in his discharge. In February 1998, the relevant
Regional Office of the Department of Veterans Affairs
rejected Mr. Munoz-Perez’s contention, finding that he
was sane at the time of the 1972 offenses. Appellee’s App.
46. Mr. Munoz-Perez appealed the decision to the Board
of Veterans’ Appeals, which affirmed the Regional Office
in a decision dated July 21, 2003. The Board found that
“the record persuasively shows that [Mr. Munoz-Perez’s]
offenses during service constituted willful and persistent
misconduct and that he was not insane at the time the
offenses occurred” and, therefore, the “character
of [his] discharge from service is a bar to payment of VA
compensation benefits.” Id. at 43–44. Mr. Munoz-Perez
did not appeal that decision.
    On October 6, 2006, Mr. Munoz-Perez requested that
the Regional Office reconsider the determination as to his
sanity at the relevant time in 1972. Id. at 35. He includ-
ed a medical document in which Dr. J.A. Juarbe opined,
as later described by the Board, that it is “beyond any
reasonable doubt” that symptoms of Mr. Munoz-Perez’s
depression were evident since his military service. Id. at
17. On October 31, 2006, the Regional Office denied Mr.
Munoz-Perez’s request. Id. at 33–34. He appealed, and
on September 9, 2008, the Board held that it would not
reopen the discharge determination request because Mr.
Munoz-Perez had not furnished new and material evi-
dence on the issue of whether his discharge was still a bar
to the granting of benefits. Id. at 22–26. Dr. Juarbe’s
4                                 MUNOZ-PEREZ   v. SHULKIN



submission, the Board found, was new but not material
evidence. Id. at 25. Mr. Munoz-Perez did not appeal that
decision.
    Mr. Munoz-Perez later submitted two motions to the
Board seeking to reopen the July 21, 2003 Board decision
and the September 9, 2008 Board decision on the basis of
alleged clear and unmistakable error. On November 17,
2015, the Board denied both motions. Id. at 8–17.
    On appeal to the United States Court of Appeals for
Veterans Claims, Mr. Munoz-Perez unsuccessfully chal-
lenged “the Board’s findings that neither the July 2003
nor the September 2008 Board decisions were the product
of” clear and unmistakable error, “assert[ing] that these
decisions were in error because the evidence supports his
allegation that he was insane at the time he committed
the acts that led to his discharge from service.” Munoz-
Perez v. McDonald, No. 15-4507, 2016 WL 6408039, at *3
(Vet. App. Oct. 31, 2016). The Veterans Court explained,
regarding the 2003 Board decision, that Mr. Munoz-Perez
merely “disagree[d] with the weighing and evaluating of
the evidence [regarding his psychiatric condition]” in the
Board’s 2003 decision and, regarding the 2008 Board
decision, that Dr. Juarbe’s submission of information
concerned only Mr. Munoz-Perez’s psychiatric diagnosis
after his 1972 active service and was thus not material to
whether Mr. Munoz-Perez was insane during the time of
his active duty. Id. at *4–5. Reasoning that the Board’s
determination on the existence of clear and unmistakable
error was not “arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with the law,” the
Veterans Court affirmed. Id.
    Mr. Munoz-Perez appeals.
                            II
    Our jurisdiction to review a Veterans Court decision
is narrow. Under 38 U.S.C. § 7292(d), we have jurisdic-
MUNOZ-PEREZ   v. SHULKIN                                    5



tion to “decide all relevant questions of law,” but, in a case
like this one, where no constitutional issue is presented,
we lack jurisdiction to “review (A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(1)–(2); see, e.g., Aldridge v. McDonald, 837 F.3d
1261, 1264 (Fed. Cir. 2016) (limitations are jurisdictional);
Cook v. Principi, 353 F.3d 937, 937–38 (Fed. Cir. 2003)
(same).
    On appeal, Mr. Munoz-Perez asks us to “grant [his]
claim for [service connection] for mental disorder which
began in military service.” Appellant’s Informal Br. 2.
This challenge, however, involves only the review of
factual issues and the application of law to the factual
issues; there is no legal question present here. We lack
jurisdiction to review the Veterans Court’s fact-specific
determinations regarding the Board’s findings and the
evidence concerning Mr. Munoz-Perez’s sanity at the time
of the 1972 offenses. Mr. Munoz-Perez has not identified
any alleged error of law committed by the Veterans Court.
    Although we may review factual determinations or
applications of law to fact where a case presents a consti-
tutional issue, Mr. Munoz-Perez has not meaningfully
identified such an issue. He has not pointed to lack of
notice or an opportunity to be heard, so his invocation of
“due process” is nothing but “put[ting] a ‘due process’
label on his contention” about his evidence, making his
claim “constitutional in name only.” Helfer v. West, 174
F.3d 1332, 1335 (Fed. Cir. 1999). Although Mr. Munoz-
Perez seems to invoke equal protection, that label too is
just a repetition of his contention that he was “sick in
military service” (and so should have been treated like
others who become sick during military service). See
Appellant’s Informal Br. 1 (“[Q:] Did the Court of Appeals
for Veterans Claims decide constitutional issues? . . . [A:]
[T]he right to be treated equally to other . . . veteran[s]
that get sick in military service and [are] denied [their]
6                                  MUNOZ-PEREZ   v. SHULKIN



benefits.”). He offers no meaningful basis for any sugges-
tion that he was treated worse than others similarly
situated, i.e., claimants invoking the insanity exception at
issue here as to whom the evidence regarding sanity is
comparable to the evidence in his case.
                            III
    Because Mr. Munoz-Perez presents only challenges
that fall outside our jurisdiction, we dismiss for lack of
jurisdiction.
    No costs.
                       DISMISSED